DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-18 and 20-21, filed October 21st 2021 are the subject of this Office Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: This application is in condition for allowance except for the presence of claims 7-18 directed to an invention nonelected without traverse. Accordingly, in view of MPEP 821, claims 7-18 have been canceled in their entirety.

   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the method of treating cardiac hypertrophy comprising administering to a subject in need a therapeutically effective amount of a synthetic REV-ERB alpha agonist selected from the group consisting of SR-6452, SR-9009 and SR-9001 was not anticipated in the prior art. 
The closest prior art of record is Eichele (US2012/0230978 published 09/13/2012). Eichele teaches compounds that modulate glucocorticoid biosynthesis for the treatment of circadian rhythm disorders. Cardiac hypertrophy is one of 15 cardiomyopathies to be treated with the claimed compounds. 
While Eichele teaches that other REV-Erb agonists, such as SR-6452 could also affect circadian rhythms in a way similar to what is shown in the examples below ([0038]), Eichele does not demonstrate that SR-6452 is a functional equivalent to the compounds that modulate glucocorticoid biosynthesis disclosed in the instant specification. Nor are there specific working embodiments of the compounds of Eichele are actually effective at treating the disclosed cardiac disorder in a subject in need ([0112]). As such, a skilled artisan would not have selected SR-6452 with a reasonable expectation that said compound would have effectively treated cardiac hypertrophy in a subject in need. 
The second closest prior art is Sitaula (BBRC Vol. 460 pages 566-571 published 2015). Sitaula teaches the elected species (SR9009) is effective at reducing sdLDL in atherosclerotic patients. However, patients with atherosclerosis do not inherently have abnormal enlargement of the heart and the reduction/polarization of macrophages imparted by the elected species (SR9009) is not a mechanism of action linked for the treatment of cardiac hypertrophy.  As such, a skilled artisan would not have sought to use a compound effective for atherosclerosis for the treatment of cardiac hypertrophy. 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628